 



EXHIBIT 10.1

1997 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN
OF
FOX & HOUND RESTAURANT GROUP

1. Purpose of the Plan.

This 1997 Incentive and Nonqualified Stock Option Plan (the “Plan”) is intended
as an incentive, to retain in the employ of Fox & Hound Restaurant Group (the
“Company”) and any Subsidiary of the Company (within the meaning of Section
424(f) of the Internal Revenue Code of 1986, as amended (the “Code”)), persons
of training, experience and ability, to attract new employees whose services are
considered valuable, to encourage the sense of proprietorship and to stimulate
the active interest of such persons in the development and financial success of
the Company and its Subsidiaries.

It is further intended that certain options granted pursuant to the Plan shall
constitute incentive stock options within the meaning of Section 422 of the Code
(“Incentive Options”) while certain other options granted pursuant to the Plan
shall be nonqualified stock options (“Nonqualified Options”). Incentive Options
and the Nonqualified Options are hereinafter referred to collectively as
“Options”.

2. Administration of the Plan.

The Board of Directors of the Company (the “Board”) shall appoint and maintain
as administrator of the Plan a Stock Option Committee (the “Committee”)
consisting of two or more directors of the Company. No person shall be eligible
to serve on the Committee unless he or she is then a “non-employee director”
within the meaning of Rule 16b-3 of the Securities and Exchange Commission
(“Rule 16b-3”) promulgated under the Securities Exchange Act of 1934, as amended
(the “Act”), if and as Rule 16b-3 is then in effect. The members of the
Committee shall serve at the pleasure of the Board.

The Committee, subject to Section 3 hereof, shall have full power and authority
to designate recipients of Options, to determine the terms and conditions of
respective Option agreements (which need not be identical) and to interpret the
provisions and supervise the administration of the Plan. Subject to Section 7
hereof, the Committee shall have the authority, without limitation, to designate
which Options granted under the Plan shall be Incentive Options and which shall
be Nonqualified Options. To the extent any Option does not qualify as an
Incentive Option, it shall constitute a separate Nonqualified Option.
Notwithstanding any provision in the Plan to the contrary, no Options may be
granted under the Plan to any member of the Committee during the term of his
membership on the Committee.

Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Options granted under the Plan shall make such rules as it deems
necessary for the proper administration of the Plan, make all other
determinations necessary or advisable for the administration of the Plan and
correct any defects or supply any omission or reconcile any inconsistency in the
Plan or in any Options granted under the Plan in the manner and to the extent
that the Committee deems desirable to carry the Plan or any Options into effect.
The act or determination of a majority of the Committee shall be deemed to be
the act or determination of the Committee and any decision reduced to writing
and signed by all of the members of the Committee shall be fully effective as if
it had been made by a majority at a meeting duly held. Subject to the provisions
of the Plan, any action taken or determination made by the Committee pursuant to
this and the other paragraphs of the Plan shall be conclusive on all parties.

3. Designation of Optionees.

The persons eligible for participation in the Plan as recipients of Options
(“Optionees”) shall include the Chairman of the Board and only full-time and
part-time key employees (including full-time and part-time key employees who
also serve as directors) of the Company or any Subsidiary. In selecting
optionees, and in determining the number of shares to be covered by each Option
granted to Optionees, the Committee

may consider the office or position held by the Optionee, the Optionee’s degree
of responsibility for and contribution to the growth and success of the Company
or any Subsidiary, the Optionee’s length of service,

 



--------------------------------------------------------------------------------



 



age, promotions, potential and any other facts to which the Committee may
consider relevant. Subject to the next sentence, an employee who has been
granted an Option hereunder may be granted an additional Option or Options, if
the Committee shall so determine. Notwithstanding anything contained in the Plan
to the contrary, no recipient of Options may be granted Options to purchase in
excess of fifty percent of the maximum number of shares of Stock (as defined
herein) authorized to be issued under the Plan.

4. Stock Reserved for the Plan.

Subject to adjustment as provided in Section 7 hereof, a total of 1.5 million
(1,500,000) shares of common stock, $.01 par value (“Stock”), of the Company
shall be subject to the Plan. The shares of Stock subject to the Plan shall
consist of unissued shares or previously issued shares reacquired and held by
the Company or any Subsidiary of the Company, and such amount of shares of Stock
shall be and is hereby reserved for such purpose. Any of such shares of Stock
which may remain unsold and which are not subject to outstanding Options at the
termination of the Plan shall cease to be reserved for the purpose of the Plan,
but until termination of the Plan the Company shall at all times reserve a
sufficient number of shares of Stock to meet the requirements of the Plan.
Should any Option expire or be canceled prior to its exercise in full or should
the number of shares of Stock to be delivered upon the exercise in full of any
Option be reduced for any reason, the shares of Stock theretofore subject to
such Option may again be subject to an Option under the Plan.

5. Terms and Conditions of Options.

Options granted under the Plan shall be subject to the following conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:

(a) Option Price. The purchase price of each share of Stock purchasable under an
Option shall be determined by the Committee at the time of grant but shall not
be less than 100% of the fair market value of such share of Stock on the date
the Option is granted in the case of an Incentive Option and not less than 75%
of the fair market value of such share of Stock on the date the Option is
granted in the case of a non-Incentive Option; provided, however, that with
respect to an Incentive Option, in the case of an Optionee who, at the time such
Option is granted, owns (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or of any Subsidiary, then the purchase price per share of stock shall
be at least 110% of the Fair Market Value as defined below) per share of Stock
at the time of grant. The exercise price for each incentive stock option shall
be subject to adjustment as provided in Section 7 below. The fair market value
(“Fair Market Value”) means the closing price of publicly traded shares of Stock
on the national securities exchange on which shares of Stock are listed (if the
shares of Stock are so listed) or on the Nasdaq National Market (if the shares
of stock are regularly quoted on the Nasdaq National Market), or, if not so
listed or regularly quoted, the mean between the closing bid and asked prices of
publicly traded shares of Stock in the over-the-counter market, or, if such bid
and asked prices shall not be available, as reported by any nationally
recognized quotation service selected by the Company, or as determined by the
Committee in a manner consistent with the provisions of the Code.

(b) Option Term. The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than ten years after the date such Option is
granted; provided, however, that in the case of an Optionee who, at the time
such Option is granted, owns more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary, then such Incentive Stock
Option shall not be exercisable with respect to any of the shares subject to
such Incentive Stock Option later than the date which is five years after the
date of grant.

(c) Exercisability. Subject to paragraph (j) of this Section 5, Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant,

provided, however, that except as provided in paragraphs (f) and (g) of this
Section 5, unless a shorter or longer vesting period is otherwise determined by
the Committee at grant, Options shall be exercisable as

 



--------------------------------------------------------------------------------



 



follows: up to ten (10%) percent of the aggregate initial shares of Stock
purchasable under an Option shall be exercisable commencing one year after the
date of grant, an additional fifteen (15%) percent of the aggregate initial
shares of Stock purchasable under an Option shall be exercisable commencing two
years after the date of grant up to an additional twenty-five (25%) percent of
the aggregate initial shares of Stock purchasable under an Option shall be
exercisable commencing three years from the date of grant, up to an additional
twenty-five (25%) percent of the aggregate initial shares of Stock purchasable
under an Option shall be exercisable commencing four years from the date of
grant and the balance commencing on the fifth anniversary from the date of
grant. The Committee may waive such installment exercise provision at any time
in whole or in part based on performance and/or such other factors as the
Committee may determine in its sole discretion, provided, however, no Option
shall be exercisable until more than six months have elapsed from the date of
grant of such Option.

(d) Method of Exercise. Options may be exercised in whole or in part at any time
during the option period, by giving written notice to the Company specifying the
number of shares to be purchased, accompanied by payment in full of the purchase
price, in cash, by check or such other instrument as may be acceptable to the
Committee, including a cashless exercise. As determined by the Committee, in its
sole discretion, at or after grant, payment in full or in part may also be made
in the form of Stock owned by the Optionee (based on the Fair Market Value of
the Stock owned by the Optionee (based on the Fair Market Value of the Stock on
the trading day before the Option is exercised); provided, however, that if such
Stock was issued pursuant to the exercise of an Incentive Option under the Plan,
the holding requirements for such Stock under the Code shall first have been
satisfied. An Optionee shall have the rights to dividends or other rights of a
stockholder with respect to shares subject to the Option after (i) the Optionee
has given written notice of exercise and has paid in full for such shares and
(ii) becomes a stockholder of record.

(e) Transferability of Options. No Option granted hereunder shall be
transferable otherwise than by (i) will, (ii) the laws of descent and
distribution or (iii) pursuant to a qualified domestic relations order as
defined by the Internal Revenue Code or Title 1 of the Employee Retirement
Income Security Act of 1986, as amended, or the rules and regulations
promulgated thereunder; provided however, that to the extent the option
agreement provisions do not disqualify such option for exemption under Rule 16b-
3 under the Act of 1934, as amended, Nonqualified Options may be transferable
during an Optionee’s lifetime to immediate family members of an optionee,
partnerships in which the only partners are members of the Optionee’s immediate
family, and trusts established solely for the benefit of such immediate family
members.

(f) Termination by Death. Unless otherwise determined by the Committee at grant,
if any Optionee’s employment with the Company or any Subsidiary terminates by
reason of death, the Option may thereafter be immediately exercised, to the
extent then exercisable (or on such accelerated basis as the Committee shall
determine at or after grant), by the legal representative of the estate or by
the legatee or the Optionee under the will of the Optionee, for a period of one
year from the date of such death or until the expiration of the stated term of
such Option as provided under the Plan, whichever period is shorter.

(g) Termination by Reason of Disability. Unless otherwise determined by the
Committee at grant, if any Optionee’s employment with the Company or any
Subsidiary terminates by reason of total and permanent disability as determined
under [the Company’s long term disability policy (“Disability”)], any Option
held by such Optionee may thereafter be exercised, to the extent it was
exercisable at the time of termination due to Disability (or on such accelerated
basis as the Committee shall determine at or after grant), but may not be
exercised after one year from the date of such termination of employment or the
expiration of the stated term of such Option, whichever period is shorter;
provided, however, that, if the Optionee dies within such one-year period, any
unexercised Option held by such Optionee shall thereafter be exercisable to the
extent to which it was exercisable at the time of death for a period of one year
from the date of such death or for the stated term of such Option, whichever
period is shorter.

(h) Termination by Reason of Retirement. Unless otherwise determined by the
Committee at grant, if any Optionee’s employment with the Company or any
Subsidiary terminates by reason of Normal or Early

Retirement (as such terms are defined below), any Option held by such Optionee
may thereafter be exercised to the extent it was exercisable at the time of such
Retirement (as defined below) (or on such

 



--------------------------------------------------------------------------------



 



accelerated basis as the Committee shall determine at or after grant), but may
not be exercised after three months from the date of such termination of
employment or the expiration of the stated term of such Option, whichever period
is shorter; provided, however, that, if the Optionee dies within such
three-month period, any unexercised Option held by such Optionee shall
thereafter be exercisable, to the extent to which it was exercisable at the time
of death, for a period of one year from the date of such death or for the stated
term of such Option, whichever period is shorter.

For purposes of this paragraph (h), “Normal Retirement” shall mean retirement
from active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan.
“Early Retirement” shall mean retirement from active employment with the Company
or any Subsidiary pursuant to the early retirement provisions of the applicable
Company or Subsidiary pension plan. “Retirement” shall mean Normal or Early
Retirement.

(i) Other Termination. Unless otherwise determined by the Committee at grant, if
any Optionee’s employment with the Company or any Subsidiary terminates for any
reason other than death, Disability or Retirement, the Option shall thereupon
terminate, except that the portion of any Option which was exercisable on the
date of such termination of employment may be exercised for the lesser of
(A) three months from the date of termination or (B) the balance of such
Option’s term if the Optionee’s employment with the Company or any Subsidiary is
involuntarily terminated by the Optionee’s employer without Cause. “Cause” shall
mean a felony conviction or the failure of an Optionee to contest prosecution
for a felony or an Optionee’s willful misconduct or dishonesty, any of which is
harmful to the business or reputation of the Company or any Subsidiary. The
transfer of an Optionee from the employ of the Company to a Subsidiary, or vice
versa, or from one Subsidiary to another, shall not be deemed to constitute a
termination of employment for purposes of the Plan.

(j) Limit on Value of Incentive Option. The aggregate Fair Market Value,
determined as of the date the Option is granted, of the Stock for which
Incentive Options are exercisable for the first time by any Optionee during any
calendar year under the Plan (and/or any other stock option plans of the Company
or any Subsidiary) shall not exceed $100,000.

(k) Disposition of Incentive Option Shares. The stock option agreement
evidencing any Incentive Options granted under this Plan shall provide that if
the Optionee makes a disposition, within the meaning of Section 424(c) of the
Code and regulations promulgated thereunder, of any share or shares of Stock
issued to him pursuant to his exercise of an Incentive Option granted under the
Plan within the two-year period commencing on the day after the date of the
grant of such Incentive Option or within a one-year period commencing on the day
after the date of transfer of the share or shares to him pursuant to the
exercise of such Incentive option, he shall, within ten days of such
disposition, notify the Company thereof and immediately deliver to the Company
any amount of federal income tax withholding required by law.

6. Term of Plan.

No Option shall be granted pursuant to the Plan on or after the tenth
anniversary of the date the Plan is approved by the Board, but Options granted
may extend beyond that date.

7. Capital Change of the Company.

In the event of any merger, reorganization or consolidation of the Company with
one or more corporations as a result of which the Company is not the surviving
corporation, or upon a sale of substantially all of the property or more than
80% of the then-outstanding shares of Stock of the Company to another
corporation, all Options granted under the Plan shall immediately vest, assuming
that the Optionee has held the Option for at least six months. In the event of a
stock dividend or recapitalization, or other change in corporate structure
affecting the Stock not covered in the first sentence of this Section 7 (or in
the event of a merger, reorganization or consolidation where the Optionee has
not held the Option for at last six months), the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares reserved
for issuance under the Plan and in the number and option price of shares subject
to outstanding Options granted under the Plan, to the end that after such event
each Optionees’s proportionate interest shall be

 



--------------------------------------------------------------------------------



 



maintained as immediately before the occurrence of such event.

8. Proportionate Adjustments.

If the outstanding shares of Stock are increased, decreased, changed into or
exchanged into a different number or kind of shares of Stock or securities of
the Company through reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar transaction, an
appropriate and proportionate adjustment shall be made to the maximum number and
kind of shares of Stock as to which Options may be granted under this Plan. A
corresponding adjustment changing the number or kind of shares of Stock
allocated to unexercised Options or portions thereof, which shall have been
granted prior to any such change, shall likewise be made. Any such adjustment in
the outstanding Options shall be made without change in the purchase price
applicable to the unexercised portion of the Option with a corresponding
adjustment in the exercise price of the shares of Stock covered by the Option.
Notwithstanding the foregoing, there shall be no adjustment for the issuance of
shares of Stock on conversion of notes, preferred stock or exercise of warrants
or shares of Stock issued by the Board for such consideration as the Board deems
appropriate.

9. Purchase for Investment.

Unless the Options and shares covered by the Plan have been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the Company has
determined that such registration is unnecessary, each person exercising an
Option under the Plan may be required by the Company to give a representation in
writing that he is acquiring the shares for his own account for investment and
not with a view to, or for sale in connection with, the distribution of any part
thereof.

10. Taxes.

The Company may make such provisions as it may deem appropriate, consistent with
applicable law, in connection with any Options granted under the Plan with
respect to the withholding of any taxes or any other tax matters.

11. Effective Date of Plan.

The Plan shall be effective on the date it is approved by the Board, provided,
however, that the Plan shall subsequently be approved by majority vote of the
Company’s stockholders within one (1) year from the date approved by the Board.

12. Amendment and Termination.

The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made which would impair the right of any Optionee under any Option
theretofore granted without his consent, and except that no amendment shall be
made which, without the approval of the stockholders, would:

(a) materially increase the number of shares which may be issued under the Plan,
except as is provided in Sections 7 and 8;

(b) materially increase the benefits accruing to the Optionees under the Plan;

(c) materially modify the requirements as to eligibility for participation in
the Plan;

(d) decrease the Option exercise price to less than 100% of the Fair Market
Value on the date of grant thereof; or

(e) extend the Option term provided for in Section 5(b).

The Committee may amend the terms of any Option theretofore granted,
prospectively or retroactively, but

 



--------------------------------------------------------------------------------



 



no such amendment shall impair the rights of any Optionee without his consent.
The Committee may also substitute new Options for previously granted Options,
including options granted under other plans applicable to the participant and
previously granted Options having higher option prices, upon such terms as the
Committee may deem appropriate.

13. Government Regulations.

The Plan, and the granting and exercise of Options hereunder, and the obligation
of the Company to sell and deliver shares under such Options, shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

14. Rule 16b-3 Compliance.

The Company intends that the Plan meet the requirements of Rule 16b-3 by
officers of the Company (whether or not they are directors) pursuant to the Plan
will be exempt from the operation of Section 16(b) of the Act. In all cases, the
terms, provisions, conditions and limitations of the Plan shall be construed and
interpreted consistent with the Company’s intent as stated in this Section 14.

15. General Provisions.

(a) Certificates. All certificates for shares of Stock delivered under the Plan
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

(b) Employment Matters. The adoption of the Plan shall not confer upon any
Optionee of the Company or any Subsidiary, any right to continued employment
(or, in case the Optionee is also a director, continued retention as a director)
with the Company or a Subsidiary, as the case may be, nor shall it interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of any of its employees at any time.

(c) Limitation of Liability. No member of the Board or the Committee, or any
officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board of the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

(d) Registration of Options. Notwithstanding any other provision in the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration. The Company shall not be under any obligation to
register under applicable federal or state securities laws any Stock to be
issued upon the exercise of any Option granted hereunder, or to comply with an
appropriate exemption from registration under such laws in order to permit the
exercise of an Option and the issuance and sale of the Stock subject to such
Option, however, the Company may in its sole discretion register such Stock at
such time as the Company shall determine. If the Company chooses to comply with
such an exemption from registration, the Stock issued under the Plan may, at the
direction of the Committee, bear an a appropriate restrictive legend restricting
the transfer or pledge of the Stock represented thereby, and the Committee may
also give appropriate stop-transfer instructions to the transfer agent to the
Company.

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
1997 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN
OF
FOX & HOUND RESTAURANT GROUP

     1. The first sentence of Paragraph 4 of the 1997 Incentive and Nonqualified
Stock Option Plan of Fox & Hound Restaurant Group, (the “Plan”), is hereby
amended by replacing it with the following sentence:

Subject to adjustment as provided in Section 7 hereof, a total of 1.6 million
(1,600,000) shares of common stock, $0.01 par value (“Stock”) of the Company
shall be subject to the Plan.

     2. Except as modified by Paragraph 1 above, the Plan shall remain in full
force and effect.

     3. The foregoing First Amendment to the 1997 Incentive and Nonqualified
Stock Option Plan of Fox & Hound Restaurant Group was duly adopted by the Board
of Directors of Fox & Hound Restaurant Group (the “Company”) on January 14,
1999, and approved by the Company’s stockholders at the Company’s annual
stockholder meeting on May 25, 1999.

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
TO
1997 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN
OF
FOX & HOUND RESTAURANT GROUP

     1. The first sentence of Paragraph 4 of the 1997 Incentive and Nonqualified
Stock Option Plan of Fox & Hound Restaurant Group, as amended by that certain
First Amendment dated January 14, 1999 (the “Plan”), is hereby amended by
replacing it with the following sentence:

Subject to adjustment as provided in Section 7 hereof, a total of 2 million
(2,000,000) shares of common stock, $0.01 par value (“Stock”) of the Company
shall be subject to the Plan.

     2. Except as modified by Paragraph 1 above, the Plan shall remain in full
force and effect.

     3. The foregoing Second Amendment to the 1997 Incentive and Nonqualified
Stock Option Plan of Fox & Hound Restaurant Group was duly adopted by the Board
of Directors of Fox & Hound Restaurant Group (the “Company”) on February 23,
2004, and approved by the Company’s stockholders at the Company’s annual
stockholder meeting on May 19, 2004.

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

THIRD AMENDMENT
TO
1997 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN
OF
FOX & HOUND RESTAURANT GROUP

1. The first sentence of Paragraph 4 of the 1997 Incentive and Nonqualified
Stock Option Plan of Fox & Hound Restaurant Group, as amended by that certain
First Amendment dated January 14, 1999 and that certain Second Amendment dated
February 23, 2004 (the “Plan”), is hereby amended by replacing it with the
following sentence:

Subject to adjustment as provided in Section 7 hereof, a total of 2.5 million
(2,500,000) shares of common stock, $0.01 par value (“Stock”) of the Company
shall be subject to the Plan.

2. Except as modified by Paragraph 1 above, the Plan shall remain in full force
and effect.

3. The foregoing Second Amendment to the 1997 Incentive and Nonqualified Stock
Option Plan of Fox & Hound Restaurant Group was duly adopted by the Board of
Directors of Fox & Hound Restaurant Group (the “Company”) on March 8, 2005, and
approved by the Company’s stockholders at the Company’s annual stockholder
meeting on May 17, 2005.

 